 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 KAREN A. ESCOBAR
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:18-CR-206-DAD
12                               Plaintiff,             STIPULATION TO CONTINUE; ORDER
13                         v.                           DATE: July 1, 2021
                                                        TIME: 2:00 p.m.
14   PABLO JESUS MARIN,                                 COURT: Hon. Barbara A. McAuliffe
15                               Defendant.
16

17                                            STIPULATION

18         1.     By previous order, this matter was set for status on July 1, 2021.

19         2.     By this stipulation, defendants now move to continue the status conference until August

20 26, 2021
21         3.     The parties agree and stipulate to the following:

22                a)      Counsel for defendant desires additional time to review discovery, conduct further

23         investigation, and discuss potential resolution.

24                b)      Counsel for defendant is also currently in trial.

25                c)      The government does not object to the continuance.

26                d)      The probation officer is available on the proposed new date.

27 ////

28 ////

      STIPULATION AND PROPOSED ORDER                     1
30
 1         IT IS SO STIPULATED.

 2

 3
     Dated: June 28, 2021                                PHILLIP A. TALBERT
 4                                                       Acting United States Attorney
 5
                                                         /s/ KAREN A. ESCOBAR
 6                                                       KAREN A. ESCOBAR
                                                         Assistant United States Attorney
 7

 8
     Dated: June 28, 2021                                /s/ Alekxia Torres Stallings
 9                                                       ALEKXIA TORRES STALLINGS
                                                         Counsel for Defendant
10                                                       PABLO JESUS MARIN
11

12

13                                               ORDER
14         IT IS SO ORDERED that the status conference currently set for 7/1/2021 to August 26, 2021 at
15 2 pm before Magistrate Judge Barbara A. McAuliffe.

16
     IT IS SO ORDERED.
17

18     Dated:    June 29, 2021                            /s/ Barbara   A. McAuliffe         _
19                                                 UNITED STATES MAGISTRATE JUDGE

20
21

22

23

24

25

26
27

28

      STIPULATION AND PROPOSED ORDER                 2
30
